ALLOWANCE
The following is an allowance in response to communication received 24 June 2022. Claims 1 – 20 now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Reasons for Allowance
The claimed invention is directed to validating and posting a donation request only when electronic signature of a physician associated the signed certificate used to create the donation profile is validated. When a donee creates a donation profile on a Loyalty Points Donation Platform (LPDP) to solicit donation for a medical reason and uploads a signed certificate for the physician, associated physician is contacted by LPDP to electronically sign (attest) the certificate. After the validation of the signed certificate, LPDP posts the donation profile which includes data from the signed certificate which specifies the cause amount of loyalty points needed by the donee. Donation profile is sent to uses of a social media platform. When a request to donate is received from a donor, after LPDP approves the donation from the Donor, donor specified Loyalty points are transferred from donor’s loyalty points account to donee’s loyalty point account.

Prior art of record does not teach when a donee creates a donation profile on a Loyalty Points Donation Platform (LPDP) to solicit donation for a medical reason and uploads a signed certificate for the physician, associated physician is contacted by LPDP to electronically sign (attest) the certificate. After the validation of the signed certificate, LPDP posts the donation profile.

Prior art Chang et al. US Publication 2020/0402117 teaches system and method for automatically creating a funding event in response to identifying an issue. The method includes one or more processors identifying an issue and an individual associated with the issue. The method further includes one or more processors determining whether the individual meets eligibility criteria of a crowd-funding platform (e.g.LPDP platform). In response to determining that the identified individual does meet eligibility criteria of the crowd-funding platform, the method further includes one or more processors creating a funding event for receiving donations to resolve the identified issue.

Prior art Chang does not teach when a donee creates a donation profile on a Loyalty Points Donation Platform (LPDP) to solicit donation for a medical reason and uploads a signed certificate for the physician, associated physician is contacted by LPDP to electronically sign (attest) the certificate. After the validation of the signed certificate, LPDP posts the donation profile.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


August 2, 2022